DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
This Office action is responsive to amendment filed on 07/23/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Block et al. (US 8,950,665).
Regarding claim 1, Block teaches an automated teller machine (fig. 37) comprising: a main body (consumer keypad) having a panel (436) that receives operations by a user for depositing and paying cash; and a cover (430) including a pair of side plates (442) that laterally sandwich the main body, such that portions of opposing surfaces of the pair side plates (the inner sides of 442) are curved away from each other towards an outside of a space including the panel; wherein the opposing surfaces of the pair of side plates are formed as curved surfaces that, together, enclose the space (figs. 37 and 38).

Regarding claim 4, Block further teaches wherein the opposing surfaces are spaced apart from each other in front of the panel (fig. 38).
Regarding claim 5, Block further teaches wherein the side plates are translucent (col. 38, lines 34-37).
Regarding claim 6, Block teaches a cover (430) for an automated teller machine comprising a main body (consumer keypad) having panel (436) that receives operation by a user for depositing and paying cash, wherein: the cover includes a pair of side plates (442) that laterally sandwich the main body, such that portions of opposing surfaces (inner sides of 442) of the pair of side plates are curved away from each other towards an outside of a space including the panel, and wherein the opposing surfaces of the pair of side plates are formed as curved surfaces that enclose the space (figs. 37 and 38).
Regarding claim 8, Block teaches a terminal device (ATM) comprising: a main body (consumer keypad) having a panel (436) that receives operations by a user; and a cover (430) including a pair of side plates (442) that laterally sandwich the main body, such portions of that opposing surfaces (inner sides of 442) of the pair of side plates are curved away from each other towards an outside of a space including the panel, wherein the opposing surfaces of the pair of side plates are formed as curved surfaces that enclose the space (figs. 37 and 38).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Block.
.
Response to Arguments
Applicant’s arguments, see Remark, filed 07/23/2021, with respect to the rejection(s) of claim(s) 1-8 under 35 U.S.C 102 & 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Block.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657.  The examiner can normally be reached on Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TUYEN K VO/           Primary Examiner, Art Unit 2887